On Motion for Rehearing.
LATTIMORE, J.
Appellant urges in his motion for rehearing chiefly that the facts are insufficient to support the conviction. We have again carefully reviewed' them in view of the severe penalty inflicted by the jury and are but more convinced of the correctness of our former decision. It was not disputed that the girl in question gave birth to a child, nor that she was under .age, nor that she had lived in the house with appellant for many years, nor is there suggestion of improper association on her part with any other male person. She swears positively that appellant is the father of her child. Nothing in the record in any wise contradicts this except the testimony of appellant himself.
We have again reviewed the record in the light of appellant’s insistence that he should have been permitted to prove the acts, statements, and conduct of the mother of the girl; it being asserted that such proof would shed light upon the motive behind the prosecution and in some way cause the jury to disbelieve or discredit the testimony of the prosecutrix. We know of no authority in line with the contention of appellant. The mother was not a witness in the ease, nor is there anything in the record suggesting any effort on her part to improperly influence prosecutrix.
Finding no error in the record, and being unable to agree with appellant, the motion for rehearing will be overruled.